DETAILED ACTION
The instant application having Application No. 16/798,300 filed on 2/22/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-4, drawn to a 4-to-2 fixed-point Carry-Save Adder (CSA) composed of two arrays of 1-bit adders, classified in G06F 7/501.
II.  Claims 5-8, drawn to a fixed-point adder tree to sum vector inputs comprising a plurality of adder-array levels, classified in G06F 7/50.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed recite mutually exclusive circuitry and architectures.  For instance, Invention I comprises a first 3-to-2 adder array comprising n+1 1-bit 3-to-2 adders and a second 3-to-2 adder array comprising n+2 1-bit 3-to-2 adders for summing four n-bit input operands, which is not claimed in Invention II.  Conversely, Invention II .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search, and prior art applicable to one invention would likely not be applicable to the other invention.  Since the inventions are directed to separate devices that comprise mutually exclusive circuitry and architectures, different search strategies and different search queries would be required to search and consider each separate invention, and prior art applicable to one invention would likely not be applicable to the other invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation on 5/4/2021 with Kou-Hu Tzou, Reg. No. 61,552, a provisional election was made without traverse to prosecute Invention I, Claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
This application is in condition for allowance except for the presence of Claims 5-8 directed to an invention non-elected without traverse.  Accordingly, Claims 5-8 have been cancelled.
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

Rhee and Momeni each disclose the implementation of a 4-to-2 compressor (i.e. CSA) comprising a first 3-to-2 counter (i.e. a 1-bit full adder) wherein the 3 inputs are connected to three of the four operands, and a second 3-to-2 counter wherein a first input is connected to the fourth operand and a second input is connected to the sum output of the first 3-to-2 counter, i.e. one of the two outputs of the first 3-to-2 counter.
Yeh and Jalfon each disclose the implementation of an n-bit (e.g. n=4) 4-to-2 Carry-Save Adder (CSA) comprising a first 3-to-2 array of four (i.e. n) 1-bit full adders wherein the 3 inputs are connected to three of the four operands, and a second 3-to-2 array of four (i.e. n) 1-bit full adders wherein a first input is connected to the fourth operand and the remaining inputs are connected to the sum and carry output(s) from the first 3-to-2 array.
However, none of the closest found references teach that each input operand is signed n-bit data, the first adder array comprises n+1 1-bit 3-to-2 adders, the second adder array comprises n+2 1-bit 3-to-2 adders, and the sum and carry outputs from the second adder array are (n+2)-bit data.  Thus, the closest found prior art fails to teach the architecture of the 4-to-2 CSA required by independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182